Citation Nr: 9922208	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a service-
connected right hip disorder, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased rating for a service-
connected olecranon spur with laceration scar of the right 
elbow, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased (compensable) rating for a 
service-connected right fibular bone graft site disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from July 1967 to 
September 1971.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a February 1991 decision of the RO.

In April 1996, the Board remanded the case for further 
development.

In December 1998, the RO granted service connection for 
residuals of a cervical spine injury, which had been an issue 
on appeal and remanded by the Board in April 1996.  The grant 
of service connection is a full award of the benefits on 
appeal.  See Holland v. Gober, 10 Vet.App. 433 (1997).  In 
addition, the Board notes that the medical evidence of record 
demonstrates that the veteran's bone graft site involved the 
right fibula, and not the left.  Thus, the only issues 
currently on appeal are those as listed on the preceding 
page.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran's service-connected right hip disorder is 
shown to have a functional limitation of motion that 
approximates a limitation of abduction of the thigh, lost 
beyond 10 degrees, and significant degenerative joint disease 
that is moderately to severely symptomatic.  

3.  The veteran's service-connected olecranon spur with 
laceration scar of the right elbow has been shown to be 
manifested by an essentially normal range of motion with 
mildly symptomatic tenderness over the palpable traction 
spur, a well healed and nontender laceration scar and no 
demonstration of impairment of the radius or ulna.

4.  The veteran's service-connected right fibular bone graft 
site has been shown to be asymptomatic, well healed and 
nontender to palpation.



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 20 percent rating 
for the service-connected right hip disorder have been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5253 (1998).  

2.  The criteria for the assignment of an increased rating in 
excess of 10 percent for the service-connected olecranon spur 
with laceration scar of the right elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5206, 5207, 5208, 5209, 5211, 5212, 5213, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (1998).  

3.  The criteria for the assignment of an increased 
(compensable) rating for the service-connected right fibular 
bone graft site disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.40, 4.45, 4.118, Diagnostic Codes 7803, 7804 
(1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The service medical records show that, in February 1971, the 
veteran underwent open reduction and Deyerle pin fixation of 
a fracture of the right femoral neck.  He was also reported 
to have had bone grafting of fractures of the right femur.  
The graft was reported to have been obtained from the right 
fibula.  The veteran was diagnosed with post operative 
residuals of fractures of the femoral neck and shaft of the 
right femur.

During a hearing at the RO in June 1992, the veteran reported 
that he had a bone graft site on his right lower leg, not his 
left.  He reported that he had pain in his right hip with 
every step he took.  He indicated that he could not run or 
squat because of problems with his hip joint.  He reported 
that his right elbow scar was not tender.  

On VA examination in January 1993, the veteran was reported 
to have constant right hip and thigh pain.  Range of motion 
of the right hip was reported to show 60 degrees of flexion, 
5 degrees of internal rotation and 5 degrees of external 
rotation.  The veteran was reported to have pain with both 
internal and external rotation of the hip.  He was reported 
to have a 20 cm. scar on the lateral aspect of the right 
lower extremity overlying the fibula from which a fibular 
graft had been harvested.  He was reported to have normal 
sensory findings on the bilateral lower extremities.  X-ray 
studies were reported to show degenerative changes of the 
hip.  The veteran was diagnosed, in part, with marked 
impairment of the right lower extremity, secondary to 
degenerative changes of the hip and osteomyelitis of the 
femur.

On a VA bone examination in May 1998, the veteran was 
reported to have had a motorcycle accident in 1970 and to 
have suffered, in part, from a laceration over the right 
elbow and an open right femur fracture with an ipsilateral 
femoral neck fracture.  The veteran was reported to have 
undergone definitive treatment with traction for his femur 
fracture and to have eventually healed in order to return to 
normal activities.  Following that, he was reported to have 
had some problems with his right femoral neck fracture that 
required additional surgeries with a fibular graft for 
reconstruction.  He was reported to walk with a stiff gait 
because of groin pain and to do most of his lifting with 
bending of his back because his hip and knee did not bend 
very well on the right side.  He was reported to complain of 
right hip pain that went into the groin and some mild 
discomfort of the right elbow.  

An examination of the right hip showed flexion to 70 degrees, 
extension to 0 degrees, internal rotation to 5 degrees, with 
pain, and external rotation to 5 degrees, with pain.  The 
veteran's greater trochanter was reported to be nontender.  
The right elbow was reported to have range of motion from 0 
to 130 degrees, supination to 80 degrees and pronation to 85 
degrees.  The radial head and medial and lateral epicondyles 
were reported to be nontender and there was reported to be a 
scar on the posterior aspect of the elbow that was 
approximately 3 cm. in length.  The veteran was reported to 
have a 21 cm. scar over the lateral aspect of the right calf 
over the fibula that was well healed and nontender.  X-ray 
studies of the right hip were reported to show degenerative 
joint disease with decreased joint space throughout the right 
hip joint with acetabular sclerosis.  X-ray studies of the 
right elbow were reported to show traction spur in the 
olecranon with an otherwise well maintained joint space.  The 
veteran was diagnosed, in part, with significant degenerative 
joint disease of the right hip that appeared to be moderately 
to severely symptomatic; a previous fibular resection from 
the right lower extremity, currently asymptomatic; and a 
mildly symptomatic right elbow traction spur.

In May 1998, a radiology report of the right hip revealed 
deformity of the right femoral neck and old pin tract related 
to an old healed fracture and prior surgery.  There were 
reported to be mottled sclerotic and cystic changes within 
the femoral head that had not significantly changed and that 
may have related to avascular necrosis secondary to the 
trauma.  There was reported to be no appreciable collapse of 
the femoral head margin and moderate degenerative joint 
disease of the right hip.

On a July 1998 addendum to the May 1998 VA examination, the 
veteran was reported to have had a nonunion of the hip 
fracture that had resulted in a vascular graft from his right 
calf to help heal the fracture.  As a result, the veteran was 
reported to have had avascular necrosis of the hip on the 
right side.  An examination revealed that he flexed to 70 
degrees, which was decreased from a normal range of motion.  
He was reported to extend to 0 degrees and internal and 
external rotation was reported to be to 5 degrees each way 
with exquisite pain, particularly in the groin.  He was 
reported to abduct to 15 degrees.  The veteran's significant 
decreased range of motion and radiographs were reported to 
show degenerative changes and decreased joint spaces in the 
hip joint that were consistent with post-traumatic arthritis 
that was a result of avascular necrosis from the previous 
fracture from the 1970 motorcycle accident.

Also, the right calf, where the veteran's vascular fibular 
graft was harvested from, was reported to have a 21 cm. 
lateral scar that was nontender to palpation.  The veteran 
was reported to have no complaints relating to that donor 
site and the donor site was reported to be completely healed.  
The right elbow was reported to have a posterior scar that 
was approximately 3 cm. long and nontender to palpation.  He 
was reported to have tenderness over the palpable traction 
spur in this area.  All scars were reported to be well healed 
and nontender.  The veteran was reported to have degenerative 
changes of the right hip that were giving him mild to severe 
symptoms.  His donor site from the right fibula was reported 
to be asymptomatic and the veteran was reported to have no 
complaints of this site at the scar or from where the fibula 
was resected.


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999).  
Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10, 4.40, 4.45 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  


A.  Right Hip Disorder

The veteran contends, in essence, that his service-connected 
right hip disorder, which has been shown to be manifested by 
post-traumatic arthritis, is more severe than as currently 
rated.

Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion for the specific joint 
or joints involved.  When the limitation of motion for the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent rating is warranted for x-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent rating is warranted for x-ray 
evidence of two or more major joints or two or more minor 
joint groups.  38 C.F.R. § 4.71a including Diagnostic Code 
5003 (1998). 

The veteran's post-traumatic arthritis of the right hip is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5253.  That code provides a 10 percent 
rating for impairment of the thigh with limitation of 
rotation of the affected leg such that the veteran cannot 
toe-out more than 15 degrees.  A 10 percent rating is also 
provided for limitation of adduction such that the veteran 
cannot cross his legs.  A 20 percent rating is warranted for 
limitation of abduction with motion lost beyond 10 degrees.  
The standardized range of motion for hip abduction is to 45 
degrees.  38 C.F.R. § 4.71, Plate II (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5250, favorable 
ankylosis of the hip, in flexion at an angle between 20 
degrees and 40 degrees, and slight adduction or abduction 
warrants a 70 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5252, a 10 percent 
evaluation is warranted for limitation of thigh flexion to 45 
degrees.  A 20 percent evaluation is warranted for limitation 
of thigh flexion to 30 degrees.  A 30 percent rating is 
warranted for limitation of thigh flexion to 20 degrees.  A 
40 percent rating is warranted for limitation of thigh 
flexion to 10 degrees.  The standardized range of motion for 
hip flexion is to 125 degrees.  38 C.F.R. § 4.71, Plate II 
(1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5254, flail joint of 
the hip warrants an 80 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, fracture of 
shaft or anatomical neck of the femur with nonunion and loose 
motion (spiral or oblique fracture) warrants an 80 percent 
rating.  Fracture of shaft or anatomical neck of the femur 
with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace warrants a 60 percent 
rating.  Fracture of the surgical neck of the femur with 
false joint warrants a 60 percent rating.  Malunion of the 
femur with marked knee or hip disability warrants a 30 
percent rating.  Malunion of the femur with moderate knee or 
hip disability warrants a 20 percent rating.  Malunion of the 
femur with slight knee or hip disability warrants a 10 
percent rating.

On VA examination in May 1998, the veteran was reported to 
have flexion to 70 degrees, extension to 0 degrees, internal 
rotation to 5 degrees, with pain, and external rotation to 5 
degrees, with pain.  A radiology report of the right hip 
revealed deformity of the right femoral neck and an old pin 
tract related to an old healed fracture and prior surgery.  
There was reported to be no appreciable collapse of the 
femoral head margin and there was moderate degenerative joint 
disease of the right hip.  The veteran was diagnosed, in 
part, with significant degenerative joint disease of the 
right hip that appeared to be moderately to severely 
symptomatic.

On a July 1998 addendum to the May 1998 VA examination, the 
veteran was reported to have abduction to 15 degrees.  His 
significant decreased range of motion and radiographs were 
reported to demonstrate degenerative changes and decreased 
joint spaces in the hip joint that were consistent with post-
traumatic arthritis, which was a result of avascular necrosis 
from his previous fracture.

Based upon the veteran's current limitation of motion in 
regard to the right hip, the Board notes that the veteran is 
entitled to only a 10 percent rating pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5253.  However, in determining 
whether the veteran's post-traumatic arthritis of the right 
hip is entitled to additional compensation due to functional 
loss due to pain, weakness, fatigability, incoordination, or 
pain on movement of a joint, see DeLuca v Brown, 8 Vet. App. 
202 (1995), 38 C.F.R. §§ 4.40, 4.45, the Board recognizes 
that the veteran has been shown to have pain on motion of the 
right hip and to have been diagnosed with significant 
degenerative joint disease of the right hip that appeared to 
be moderately to severely symptomatic.

Consequently, the Board finds that the veteran's service-
connected right hip disorder is shown to have a degree of 
functional limitation that more nearly approximates that of a 
limitation of abduction of the thigh, lost beyond 10 degrees, 
and warrants the assignment of a 20 percent rating pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5253 (1998).  See also 
38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).

The Board notes that there is no objective evidence of 
current ankylosis of the right hip.  In addition, while the 
service medical records show that the veteran had been 
diagnosed with fibrous union, basilar neck fracture and 
fractured shaft of the right femur, the most recent VA 
examinations reveal that the veteran's fracture is healed 
with no appreciable collapse of the femoral head margin.  
There is no indication that there is a current nonunion or 
malunion of the femur or a flail joint of the hip.  The 
veteran is therefore not entitled to a rating greater than 20 
percent for the service-connected right hip disorder pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, 5255.  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


B.  Olecranon Spur with Laceration Scar of the Right Elbow 
and Left Fibula Bone Graft Site

The veteran claims, in essence, that his service-connected 
olecranon spur with laceration scar of the right elbow and 
bone graft site of the right fibula is more severe than as 
currently rated.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5206, limitation of 
flexion of the forearm to 100 degrees warrants a 10 percent 
rating; limitation of flexion to 90 degrees warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5207, limitation of 
extension of the forearm to 45 degrees warrants a 10 percent 
rating; limitation of extension to 75 degrees warrants a 20 
percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5208, flexion 
limited to 100 degrees and extension limited to 45 degrees of 
the forearm warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5209, joint 
fracture, with marked cubitus varus or cubitus valgus 
deformity or with ununited fracture of head of radius 
warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5211, impairment of 
the ulna with nonunion in the lower half warrants a 20 
percent rating.  Malunion of the ulna with bad alignment 
warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5212, impairment of 
the radius with nonunion in the lower half warrants a 20 
percent rating.  Malunion of the radius with bad alignment 
warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5213, limitation of 
pronation with motion lost beyond the last quarter of arc and 
the hand does not approach full pronation warrants a 20 
percent rating.  Limitation of supination to 30 degrees or 
less warrants a 10 percent rating.

The standardized range of motion for elbow flexion is from 0 
to 145 degrees.  The standardized range of motion for forearm 
pronation is from 0 to 80 degrees.  The standardized range of 
motion for forearm supination is from 0 to 85 degrees.  
38 C.F.R. § 4.71, Plate I (1998).

Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent 
rating is warranted for superficial, poorly nourished scars 
with repeated ulceration; under 38 C.F.R. § 4.118, Diagnostic 
Code 7804, a 10 percent rating is warranted for superficial 
scars which are tender and painful on objective 
demonstration; and under 38 C.F.R. § 4.118, Diagnostic Code 
7805, scars may be rated on the limitation of function of the 
part affected.  

On VA examination in May 1998, the veteran was reported to 
complain of some mild discomfort of the right elbow.  The 
right elbow was reported to have range of motion from 0 to 
130 degrees, supination to 80 degrees and pronation to 85 
degrees.  The radial head and medial and lateral epicondyles 
were reported to be nontender and there was reported to be a 
3 cm. scar on the posterior aspect of the elbow.  A 21 cm. 
scar was reported over the lateral aspect of the right calf 
over the fibula that was well healed and nontender.  X-ray 
studies of the right elbow were reported to show a traction 
spur in the olecranon with an otherwise well-maintained joint 
space and no evidence of fractures or joint effusions.  The 
veteran was diagnosed, in part, with a mildly symptomatic 
right elbow traction spur and a previous fibular resection of 
the right lower extremity that was currently asymptomatic.

In addition, on the July 1998 addendum to the May 1998 VA 
examination, the veteran's right calf, where the vascular 
fibular graft was harvested from, was reported to show a 21 
cm. scar that was nontender to palpation.  The veteran was 
reported to have no complaints relating to the donor site and 
the donor site was reported to be well healed.  The right 
elbow scar was also reported to be nontender to palpation, 
although he had tenderness over the palpable traction spur in 
this area.

The Board acknowledges the veteran's complaints in regard to 
his service-connected olecranon spur with laceration scar of 
the right elbow.  While the medical evidence of record 
demonstrates that the veteran essentially has normal range of 
motion of the right elbow, he has been shown to have 
tenderness over the palpable traction spur on the right 
elbow.  The veteran is therefore entitled to a 10 percent 
rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§  4.40, 4.45 (1998).

However, there is no medical evidence suggesting that there 
is functional loss or weakness due to pain in the right elbow 
that is so severe as to be comparable to a degree of 
limitation of motion or an impairment of the radius or ulna 
to warrant a rating greater than 10 percent pursuant to the 
applicable rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca, supra.

In addition, the right elbow scar was reported to be well 
healed and nontender to palpation.  The veteran is therefore 
not entitled to a compensable rating pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.

Similarly, the veteran's service-connected right fibular bone 
graft site was reported to demonstrate a scar that was 
asymptomatic, well healed and nontender to palpation.  He was 
also reported to have no complaints relating to the donor 
site.  The veteran is therefore not entitled to a compensable 
rating pursuant to 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.

Consequently, the Board finds that the preponderance of the 
evidence does not support the assignment of a rating greater 
than 10 percent for the service-connected olecranon spur with 
laceration scar of the right elbow or of a compensable rating 
for the service connected right fibular bone graft site 
disorder.  

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3, but the 
evidence is not of such approximate balance as to warrant its 
application.  The Board finds that the preponderance of the 
evidence is against the veteran's claims for increased rating 
for the service-connected olecranon spur with laceration scar 
of the right elbow and the right fibular bone graft site 
disorder.  



ORDER

An increased rating of 20 percent for the service-connected 
right hip disorder is granted, subject to the regulations 
controlling the disbursement of VA monetary benefits.  

An increased rating for the service-connected olecranon spur 
with laceration scar of 


the right elbow is denied.  

An increased rating for the service-connected right fibular 
bone graft site disorder is denied.



		
	T. D. HARRIGAN
	Acting Member, Board of Veterans' Appeals



 

